Citation Nr: 0732476	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-27 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$5,176.30.

2.  Whether the veteran's net worth constitutes a bar to 
receipt of improved pension benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and J. Carr


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision dated 
in September 2004, which determined that the veteran's net 
worth was a bar to the receipt of pension benefits, and of 
the Committee on Waivers and Compromises (COWC) dated in May 
2005 which denied waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $5,176.30.  In 
September 2007, the veteran appeared at a videoconference 
hearing held before the undersigned.  His case has been 
advanced on the docket.


FINDINGS OF FACT

1.  In testimony at his videoconference hearing before the 
undersigned in September 2007, the veteran withdrew his 
appeal of the issue of whether his net worth constitutes a 
bar to receipt of improved pension benefits.

2.  VA and veteran fault in the creation of the overpayment 
are equivalent, and, although there is unjust enrichment, 
this is outweighed by the financial hardship caused by 
recovery of the debt, which is also defeating the purpose of 
improved pension benefits.  It is inequitable for the VA to 
recover the improved pension overpayment of $5,176.30 from 
the appellant. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to 
the issue of whether the veteran's net worth constitutes a 
bar to receipt of improved pension benefits have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  Recovery of the overpayment of VA pension benefits in the 
amount of $5,176.30, plus associated interest and 
administrative costs, is against equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Net Worth

In a September 2004 determination, the RO found that the 
veteran's net worth constituted a bar to receipt of improved 
pension benefits.  The veteran appealed that determination.  
However, at his videoconference hearing in September 2007, 
the veteran withdrew his appeal as to that issue.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  An appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.204(b)(3); 
20.1100 (2007).  Withdrawal may be made on the record at a 
hearing, or in writing, by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  The 
appellant has withdrawn the appeal of the issue of whether 
his net worth constitutes a bar to receipt of improved 
pension benefits, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration as to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to that issue, and the appeal of the 
issue of whether his net worth constitutes a bar to receipt 
of improved pension benefits is dismissed.


II.  Waiver of recovery of overpayment

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5103, 5103A) do not apply to waiver claims.  
Barger v. Principi, 16 Vet.App. 132 (2002).  Moreover, in 
view of the outcome, the veteran is not prejudiced by any 
deficiencies in notice or development.  

The veteran began receiving VA pension benefits effective in 
June 1969, due to a degenerative cerebellar condition.  A 
rating decision in May 1976 granted special monthly benefits 
based on housebound status, and in a June 1981 rating 
decision, he was granted special monthly pension on account 
of the need for the aid and attendance of another person.  
Throughout this period until May 2003, he was single.  He 
married in May 2003, but did not notify VA of his marriage 
until January 2004.  

According to information in the waiver decision and statement 
of the case, the RO requested additional information 
regarding his wife's income from the veteran in March 2004, 
and the veteran responded in April 2004; the RO did not take 
action to retroactively adjust his award until June 2004.  
Later, in September 2004, his pension was terminated 
effective in January 2004, due to excessive net worth.  These 
actions by the RO resulted in the creation of an overpayment 
in the amount of $5,176.30.  The veteran has not disputed the 
creation of the overpayment.

There is no indication of fraud, misrepresentation, or bad 
faith on the part of the veteran in the creation of the 
overpayment.  In such circumstances, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  
Moreover, all listed elements of equity and good conscience 
must be considered in a waiver decision.  See Ridings v. 
Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the veteran was at fault in failing to 
notify VA of his May 2003 marriage until January 2004.  The 
veteran states that he was unaware that he must report his 
marriage, and his wife's income, until he received his 
Eligibility Verification Report (EVR) in late 2003.  He 
promptly responded in correspondence received in January 
2004.  Although the veteran had been notified in award 
letters sent over the years that he must report changes in 
the status of dependents, as well as changes in family 
income, the urgency and consequences of these requirements 
were not emphasized in these often lengthy general notice 
letters.  The Board finds it credible that this then-80-year 
old, severely disabled World War II veteran, who had not had 
to concern himself with a dependent spouse for the previous 
34 years he had been receiving VA pension benefits, did not 
recall that he was required to notify VA of his marriage, and 
his spouse's income, until several months later, when he was 
reminded by the EVR form received from VA.  Thus, while the 
veteran was at fault, the Board finds that his fault was 
mitigated by his lack of actual knowledge, which was 
reasonable under the circumstances.  

Moreover, VA was also at fault in failing to take prompt 
action upon notification of the veteran's marriage; indeed, 
for that part of the overpayment created after January 2004, 
including the entire $1,880 which was based on a net worth 
determination, VA fault substantially exceeded the veteran's 
fault.  Thus, on balance, the Board finds that the veteran's 
and the VA's fault-all unintentional-were essentially 
equivalent.

Turning to financial hardship, financial status reports 
indicate that the veteran's expenses exceed his monthly 
income.  Moreover, since his most recent financial status 
report, his SSA benefits have been reduced due to recovery of 
his VA debt.  Furthermore, at his hearing he and an 
individual from a state veteran's assistance commission 
testified that the since that time, the veteran has been 
treated for colon cancer and lung cancer.  The expenses of 
this have depleted the net worth of about $178,000 that his 
wife had at the time of their marriage.  Moreover, of this 
net worth, the veteran states that $148,000 is in the form of 
an annuity, which is not a readily convertible asset.  In 
addition, he and his wife do not own their own home; if this 
savings had been invested in a home, it would not be counted 
as part of his net worth.  Ironically, it appears that the 
veteran and his wife cannot afford to have this amount of 
capital tied up in a home, but instead must have income from 
it available for living expenses.  While legally this must be 
counted as net worth, in assessing the equitable factors 
involved in a waiver decision, this is a relevant 
consideration.

The Board also observes that according to the veteran's 
undisputed statements, this net worth represents the life 
savings of his wife, who is disabled, and only 61 years old, 
and, thus, can be expected to live many more years.  Again, 
this is an equitable factor relevant to a waiver decision.  

The veteran's monthly SSA benefit-his primary income 
source-has been reduced to recover the overpayment.  The 
veteran and his wife live in federally subsidized housing, 
which supports the claim of financial hardship.  The Board 
also finds the testimony of the witnesses as to the veteran's 
financial difficulties to be credible.  In sum, the financial 
information establishes that recovery of this debt is causing 
financial hardship to the veteran, as detailed at his hearing 
and in correspondence.  

As for unjust enrichment, the veteran did receive $5,176.30 
to which he was not entitled.  However, the Board observes 
that if the veteran and his wife had invested the wife's net 
worth in a home, she would no longer have the income from the 
savings, or the countable net worth, and they would have been 
entitled to receive pension throughout this period.  
Moreover, the evidence indicates that the veteran's total 
family income, as reduced by the recovery of the overpayment, 
is less than the amount he would be receiving in pension 
benefits; thus, it is defeating the purpose of the benefit to 
recover this debt.  In addition, the veteran states that he 
and his wife got married because she had been caring for him 
and he wanted to see that she was provided for after his 
death; in this sense, arguably, they detrimentally relied on 
their belief that he would continue to receive pension 
benefits.  

Throughout his many years of receiving VA pension benefits, 
the veteran has been unfailingly conscientious and courteous 
in his dealings with VA, even though he had to wait nearly 
two years between his notice of disagreement and the issuance 
of a statement of the case, a time period during which, as 
discussed above, the recovery of this debt has caused 
additional financial hardship to a veteran who is already 
struggling with multiple severe medical conditions.  
Considering all factors, the Board finds that it would be 
against equity and good conscience for the VA to recover the 
overpayment of pension benefits in the amount of $5,176.30.  
Accordingly, waiver of recovery of the pension overpayment, 
to include associated interest and administrative costs, is 
warranted, and the appeal is allowed.


ORDER

The appeal of the issue of whether the veteran's net worth 
constitutes a bar to pension benefits is dismissed.

Waiver of recovery of an overpayment of pension benefits in 
the amount of $5,176.30, plus associated interest and 
administrative costs, is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


